Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Relevant art is found in the attached Notice of References Cited.  The closest art is Gross et al. (US 2014/0244111), Lynam (US 2012/0162427). Koravadi (US 2017/0302889) and Watanabe et al. (US 7,688,221), which discloses many of the limitations of the independent claims, but does not disclose, as recited in claims 1, 20 and 33:
wherein, when the vehicle is traveling forward at a speed below a threshold speed, the ECU, via processing of image data captured by at least the plurality of CMS cameras, generates rearward view video images and provides the rearward view video images to the video display screen; and
wherein, when the vehicle is traveling forward at a speed at or above the threshold speed, the ECU, via processing of at least a portion of image data captured by at least the plurality of CMS cameras, generates rearward view video images and provides the rearward view video images to the video mirror display screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488